Title: From George Washington to Thomas Parker, 27 October 1799
From: Washington, George
To: Parker, Thomas



Sir,
Mount Vernon, Octr 27th 1799

I wrote to you very fully yesterday on the subject of hutting the Troops at Harper’s Ferry, and enclosed a letter from General Hamilton on the same subject. The messenger who took that letter to the Post Office, brought from thence your letter of the 24th inst., and one of the same date from Mr Mackey.
As these letters contain information which may make it proper to countermand, in some measure, the instructions given in my letter of yesterday, I shall be obliged to send this by a special Messenger, as the Mail for Berkley County left Alexa. early this morning, and will not go into that part of the Country again ’till next week.
As a primary object in quartering three Regts at Harper’s Ferry, was, to collect the Troops in as large bodies as could conveniently be done, from whence many advantages would result, particularly in training and disciplining the Soldiers, I confess I am not a little mortified that the impracticability of getting plank &c. at that place, for building huts, as stated in the letters from yourself and Mr Mackey, seems likely to defeat this design. I can hardly conceive how the quantity of plank mentioned by Mr Mackey, as the calculation of Genl Hamilton, vizt 84,000 feet, could be wanting; as the intention was to have the huts built in the manner they used to be for our Army in the late War, when we found no difficulty in having the logs cut and the huts built by the Soldiers, in a very short time, without the aid of large quantities of plank. They were covered in the same manner as are the common log Cabbins

which are found in every part of the Country; and the principal, and indeed only use for plank, was to make floors for the Officers’ huts, and doors &c. for the others.
If it be possible to have the three Regiments provided for, in this way, at Harper’s Ferry, it is very desireable that it should be done. But if that is impracticable, then you will be pleased to hut your own Regiment there, and another, if possible; and the remainder must be quartered as near to that place as accommodations can be had; which, I presume, will be at Frederick Town; where, I am informed, there are Barracks belonging to the State of Maryland, which, I have no doubt, can be borrowed for this winter, if they can be made comfortable for the Troops at any reasonable expense.
You will, therefore, after determining as precisely as may be, what number of Troops can be quartered at Harper’s Ferry, proceed to Frederick Town, examine the state of the Barracks there—make such enquiries and estimates as will enable you to determine, with certainty, how many Troops can be accommodated there—and take such measures as to enable you, if possible, to have the whole of the three Regiments, vizt the 8th 9th & 10th stationed there and at Harper’s Ferry.
Altho’ there are Barracks at Carlisle; yet, from the view which I had of them in the year 1794, I am persuaded the expense of making them fit for winter quarters, would be at least as much as to build huts where all the materials are to be purchased. And its distance from the centeral point of Rendezvous (Harper’s Ferry) would make it very objectionable on that ground. My wish is, if these Regiments cannot be collected to one point, that they should not occupy more than two places, and these as near to each other as the nature of the thing will permit.
Another disadvantage would attend their being quartered at Carlisle (which indeed applies also to Frederick town)—I mean the heavy expense of fuel in an open Country, and in the neighbourhood of a considerable town. This would be an additional motive for concertering the Troops as much as possible; for a large number in one body will not consume so much as they would if divided.
General Hamilton informs me that the 9th Regt is ordered to Frederick town, and the 10th to York town, there to receive further orders. And as these will be merely halting places, until arrangements

are made for Winter Quarters, you will see the necessity of a prompt execution of the instructions contained in this letter, a copy of which I shall forward to General Hamilton; to whom, as well as to myself, you will be pleased to make a Report of your proceedings. I am &c.

(signed) G. Washington

